Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Status of the Application
Claims 1-2, 4-11, 13, 15-21, 31-32 and 35-54 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/25/2021.
Claims 1-2, 4-6, 8-11, 13, 15-17, 19-21, 31-32, 35 and 37-42 have been amended.
Claims 7, 18, 36 are as previously presented.
Claims 3, 12, 14, 22-30, and 33-34 are cancelled and not considered at this time.
Claims 43-54 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13, 15-21, 31-32 and 35-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:  
Claims 1-2, 4-10, 31 and 43-44 are drawn to a system for recommending food to a user which is within the four statutory categories (i.e. machine).  Claims 11, 13, 15-21, 32, 35-42, and 45-46 are drawn to a method for recommending food to a user which is within the four statutory categories (i.e. process).  The claims are directed to the abstract idea of ranking foods to provide nutrient, food, diet recommendations to a user, which involves mental processes including observation, evaluation, judgment and opinion. Claims 47-51 are drawn to a system for determining a macronutrient or micronutrient recommendation which is within the four statutory categories (i.e. machine). Claims 52-54 are drawn to a method for determining a macronutrient or micronutrient recommendation which is within the four statutory categories (i.e. process).

Step 2A, Prong One:
October 2019 Update on Subject Matter Eligibility, claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claims are not performed entirely in the human mind.  The claims recite the steps of the abstract idea above executed by one or more processors, which is a generic computer.  The October 2019 Update also describes that a claim 
As per Claims 47 and 52, similar to Claims 1 and 11, the limitations of iteratively comparing the receive values to ranges associated with categories, adjusting a comparison result, determining three or more determined scalar values, convert the scalar values from scalars to a multi-dimensional vector representation of the scalar values, comparing the vector with possible macronutrient and/or micronutrient recommendations existing in a space defined by vectors, and determining a matching macro/micronutrient recommendation covering vector space identified by the vector covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components.  The claim elements, but for the memory instructions that when executed by the processors, and via the one or more processors, the above steps in the context of this claim encompasses the user mentally performing the steps by use of observation, evaluation, judgment and opinion. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  

Step 2A, Prong Two:
i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) and Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55). Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, memory and database where the memory comprises instructions to perform the steps of the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  The processor, memory and database are recited at a high level of generality which are well-understood, routine, and conventional in nature as in the Applicant’s specification ([0065-0066] of the Specification) discloses that the additional elements (i.e. one or more processors and memory) comprise a plurality of different types of generic computing e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Additionally, the use of generic computer components for Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, the elements do not provide significant more than the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional element of outputting the recommendations and ranked list based on the analysis which is well-understood, routine and conventional in the field of data management.  As per MPEP 2106.05(d)(II), the courts have recognized presenting information (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) as a well-understood, routine, and conventional activity when claimed as insignificant extra-solution activity.  Therefore, this limitation does not amount to significantly more than the abstract idea. The claims are not patent eligible.
Dependent claims 2, 4-10, 13, 15-21, 31-32, 35-46, 48-51 and 53-54 add limitations.  Claims 2 and 13 include determining the diet type which includes determining a macronutrient fat intake recommendation, a macronutrient carbohydrate recommendation, and a macronutrient protein intake recommendation, comparing the recommendation to the diet types, and selecting a diet type which, similarly to the independent claims, recite a mental process because the determining and comparing can be performed in the human mind or with pen and paper.   Claims 8-9 and 19-20 include assigning a caloric recommendation and deprioritizing foods based on user food preferences and caloric recommendations which also 
The dependent claims include additional elements including receiving and obtaining data as features and user preferences which, similar to the independent claims, amounts to insignificant extra-solution activity because it amounts to necessary data gathering.  The dependent claims also include using a machine-learning model for data analysis which amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f)(2)(i), a commonplace mathematical algorithm being applied on a general purpose computer is found by the courts to be mere instructions to apply the exception and does not integrate the abstract idea into a practical application. The dependent claims include displaying ranked foods which, as in the independent claims, amounts to data outputting which amounts to insignificant extra-solution activity as necessary data gathering and outputting, as in MPEP 2106.05(g), (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere 
The dependent claims do not do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements which amount to mere data gathering (receiving and obtaining data as features and user preferences, measuring metabolic adaptability information by obtaining data on a user’s blood levels before and after a challenge beverage) are insignificant extra-solution activity which are well-understood, routine and conventional as recognized by the courts because the elements amount to no more than a recitation of: 
adding insignificant extra-solution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of  insignificant extra-solution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes 
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: paragraph [0065-0066] of the Specification discloses that the additional elements (i.e. one or more processors and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. the system includes a plurality of users at user devices, the user devices may be mobile devices such as mobile phones, tablets, laptops and the user devices include a processor and memory) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. [industry/technology area]); and does not impose meaningful limits on the scope of the claims.
As per MPEP 2106.05(d)(II), the courts have recognized laboratory techniques including determining the level of a biomarker in blood by any means (Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017)) as a well-understood, routine, and 
Therefore, when taken individually or as an ordered combination, Claims 1-2, 4-10, 31 and 43-44 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 27-34, “Claim Rejections - 35 U.S.C. §101”, filed 01/25/2021 with respect to claims 1-13, 15-22, and 31-42 have been fully considered but they are not persuasive.  
Applicant argues that claims 1 and 11 does not recite an abstract idea because the amended claims relate to a practical application.  Examiner respectfully disagrees.  
Applicant argues that the claims provide an improvement to the functioning of a computer through determining separate macronutrient values where each is a result of iterative comparisons, converting macronutrient scalars into vectors, and analyzing vectors in vector space.  Examiner respectfully disagrees that this is an improvement to the functioning of the computer.  The determining of macronutrient values, converting macronutrient scalars into vectors, and analyzing vectors are all steps which are directed to the abstract idea and are executed on a processor.  The processor is recited at a high-level of generality in the claims and is described in the specification as being part of a user device which is a general purpose computer including a mobile phone, tablet, or laptop computer as well as a desktop or other computer device (specification [0065]).  The use of a general purpose computer to carry out the steps of the abstract idea amounts to mere instructions to apply the exception, as per MPEP 
Applicant argues that the claims apply the judicial exception with, or by use of, a particular machine by stating the processors are configured to analyze vectors in vector space.  Examiner respectfully disagrees that processors analyzing vectors amounts to use of a particular machine.  As per 2106.05(b), a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not quality as a particular machine.  Additionally, MPEP 2106.05(b) states that where the machine is merely an object on which the method operates, it does not integrate the exception into a practical application.  As described above, the processor of the claims is recited at a high-level of generality and described in the specification as a general purpose computer.  The general purpose computer is applied to the abstract idea to execute the analyzing vectors step.  A general purpose computer used to analyze data amounts to mere instructions to apply the exception, as per MPEP 2106.05(f), which does not integrate the abstract idea into a practical application.
Applicant argues that the claims add a specific limitation other than that which is well-understood, routine, conventional activity in the field because the steps of iteratively comparing data, converting scalars to vectors, and vector analysis are not conventional in the field of nutritional analysis.  Examiner respectfully disagrees.  As per the 2019 Revised Patent Subject Matter Eligibility Guidance, Step 2B evaluates whether the claim recites additional elements that amount to an inventive concept or significantly more than the abstract idea.  In the present claims, the steps of comparing data, converting scalar values to a vector representation, comparing the vector with recommendations defined by vectors, determining a matching recommendation in vector space comprising a respective diet type, determining a micronutrient recommendation profile, and ranking a list of foods are limitations which are directed to the abstract idea, as per the rejection above, because they recite mental processes.  Therefore, they are not additional elements and are not analyzed under Step 2A prong Two or Step 2B.  Because they are not additional elements and not analyzed under Step 2B, they cannot be found to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant argues that the claims include other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment because the claims recite specific technological operations not found in nutritional dietary analyses including iterative comparisons, converting scalars to vectors, and vector analysis in vector space.  Examiner respectfully disagrees.  As per MPEP 2106.05(e), the phrase “meaningful limitations” describes additional elements that provide an inventive concept to the claim as a whole.  As discussed above, the steps argued by the Applicant are directed to the abstract idea and are not additional elements.  Therefore, these steps are not considered in Step 2A, prong two or Step 2B.  Therefore, these steps cannot provide an inventive concept by integrating the abstract idea into a practical application or providing significantly more than the abstract idea.  The claims remain rejected under 35 U.S.C. 101.
New Claims 43-54 are rejected as per the rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korst et al. (US 2018/0137935 A1) teaches recommending food intake items based on the patient category of nutritional state based on historical nutritional profile, where the profile is represented as a vector of parameters, each parameter associated with a nutrient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626